Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 1 of 18 PageID #: 1460




                        IN THE UNITED STATES DISTRICT COURT

                             FOR TH E DISTRICT OF DELAWARE


MARC T. TAYLOR, JR.,

                        Petitioner,

        v.                                         Civ. Act. No. 17-1664-LPS

ROBERT MAY, Warden, and
ATIORNEY GENERAL OF THE
STATE OF DELAWARE,

                        Respondents. 1




                                MEMORANDUM OPINION


Marc T. Taylor, Jr. Pro so Petitioner.

Maria T. Knoll, D eputy Attorney General of the Delaware Department of Justice, Wilmington,
D elaware. Attorney for Respondents.




August 26, 2021
Wilmington, Delaware


1
Warden Robert May replaced former Warden Dana Metzger, an original party to the case. See Fed.
R. Civ. P. 2S(d).
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 2 of 18 PageID #: 1461


~0--            ~i--v
STARK, U.S. District Judge:

I.      INTRODUCTION

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 and Amended Application (hereinafter collectively referred to as ''Petition") filed by

Petitioner Marc T . Taylor,Jr. ("Petitioner"). (D.I. 1) The State filed an Answer in Opposition, to

which Petitioner filed a Reply. (D.I. 17; D.I. 23) For the reasons discussed, the Court will dismiss

the Petition.

II.     BACKGROUND

        As summarized by the Delaware Supreme Court in Petitioner's direct appeal, the facts

leading up to his arrest and convictions are as follows:

                This [case] involves a number of crimes, including murders,
                attempted murders, assaults, and weapons charges, stemming from a
                dispute between two rival gangs in Wilmington, Delaware. One is a
                group of men who grew up together and are members of a rap group
                named the "TrapStars." Appellants [Petitioner] and Kevin Rasin are
                TrapStar members, as are Kevin Fayson, Terrance Mills, Darnell
                Flowers, Jeroy Ellis and Quincey Thomas. Robert Valentine and
                Terry Smith are known associates of the TrapStars. Initially, the
                TrapStars performed for street audiences and posted rap videos on
                YouTube wearing black hooded sweatshirts depicting their TrapStars
                logo. By 2008, the TrapStars had become a criminal street gang and
                sold drugs to finance their music-related endeavors. The rival gang,
                called "Pope's Group," also sold drugs and engaged in other illegal
                activities in West Wilmington. Pope's Group is a subset of the Latin
                Kings. The members of Pope's Group are Jose Charriez, T yaire
                Brooks, Carlos Rodriguez, Carlos Rosa, David Hill, Carlos Callazo,
                Marcus Crawford, and Alvan Butcher. Jason Ortiz and Marco Cruz
                are Latin Kings.

                In December 2009, the two gangs started fighting. Brooks and
                Rodriguez burglarized Nakevis Walker's house, known as the "Trap
                House," which was the place where the TrapStars stored firearms,
                money, and drugs. Brooks and Rodriguez stole from the TrapStars
                because Mills owed them drug money. A few weeks later, Mills, his
                mother, and Ellis, confronted Brooks and Rodriguez on the street.
                That fight ended when Hill fired a gun into the air. Three weeks
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 3 of 18 PageID #: 1462




           later, Mills started another fight, this time with Rosa. Ellis, Brooks,
           and Hill Opresent, and the fight ended when Hill took Mills' gun and
           aimed it at Mills.

           The fighting escalated in February 2010, when Fayson and a Latin
           King gang member were involved in a drug deal that culminated in
           the murder of Anthony Doyle. Hill was related to Doyle. A few days
           after Doyle's murder, Hill shot at Fayson in front of a Metro PCS
           store. On April 3, 2010, Brooks, Hill, Charriez and Rosa went to
           Mills' house. Hill shot through Mills' front door, almost hitting Mills'
           sister. The police arrested Charriez and Hill.

           The next day, the TrapStars, including Rasin and [Petitioner], met at
           Fayson's house to plot revenge. They agreed to post lookouts with
           weapons in the area of Franklin and 3rd Street. On April 5, 2010,
           Rodriguez and Brooks became suspicious when they noticed Mills
           and Thomas in a car, circling the block. One of the two Pope's
           Group members contacted Butcher, who joined them, and gave
           Rodriguez a gun. During the gun battle that followed, Butcher was
           killed. The next day, someone set Eilis's car on fire. After Butcher's
           murder, the war between the two gangs intensified. Pope's Group
           members were instructed to shoot TrapStars "on sight." On April
           30, 2010, Fayson, accompanied by Rasin, and armed with a gun
           allegedly procured through [Petitioner], repeatedly shot at Jazzmen
           Smith and Kenneth Swanson, who were in a maroon colored car.
           Rasin and Fayson then fled in Rasin's Pontiac. Fayson gave the gun
           to Rasin.

           On May 3, 2010, Crawford and Charriez were driving down Adams
           Street. When they stopped at a red light, Rasin ran into the street
           behind their car and started shooting at them. Charriez was shot in
           the head and killed. At the time of the shooting, [Petitioner],
           Valentine, and Fayson were with Rasin at the intersection where
           Charriez was killed. Rasin gave [Petitioner] the murder weapon to
           clean and reload.

           On May 6, 2010, [Petitioner] was shot while walking in the 800 block
           of North Adams Street. [Petitioner] survived the shooting and ran
           into a nearby apartment. When the police arrived at the scene, they
           traced [Petitioner's] steps, and found a handgun in the apartment.
           That gun was later connected to previous homicides. On May 15,
           2010, [Petitioner] thought Larry Whye, a person he did not know,
           was following him. [Petitioner] shot Whye in the hand. Whye
           apparently was unaffiliated with either the TrapStars or Pope's
           Group.

                                              2
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 4 of 18 PageID #: 1463




                [Petitioner] was arrested on August 10, 2010, and indicted on 11
                felony counts, including gang part1c1pation, second degree
                conspiracy, possession of a firearm by a person prohibited, second
                degree assault, possession with intent to deliver, and resisting arrest.
                Rasin was arrested on September 17, 2010, and indicted on 14 felony
                counts, including gang participation, two counts of first degree
                murder, two counts of attempted murder, second degree conspiracy,
                and possession of a firearm during the commission of a felony. Six
                other TrapStars co-defendants pled guilty. Rasin and [Petitioner]
                went to trial. Rasin was acquitted on one count of attempted murder
                and one count of possession of a firearm during the commission of a
                felony. He was convicted on all other charges. [Petitioner] was
                acquitted on the charges of conspiracy, resisting arrest, and
                possession with intent to deliver, but was found guilty on the lesser
                included offense of simple possession. [Petitioner] was found guilty
                on all remaining counts.

Tcrylor v. State, 76 A.3d 791, 795-97 (Del. 2013). On May 23, the Superior Court sentenced Petitioner

to a total of fifteen years and six months at Level V incarceration, followed by decreasing levels of

supervision. See Tcryior v. State, 149 A. 3d 241 (Table), 2016 WL 5899236 (Del. Oct. 10, 2016). The

Delaware Supreme Court affirmed Petitioner's convictions and sentences on September 25, 2013.

See Tcrylor, 76 A.3d at 797, 799.

        On    ovember 13, 2013, Petitioner filed in the Superior Court a motion for postconviction

relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 17 at 2) The

Superior Court appointed counsel to represent Petitioner in the Rule 61 proceeding but, after

reviewing the case, post-conviction counsel filed a motion to withdraw from representing Petitioner.

(D.I 17 at 2) On December 17, 2015, the Superior Court granted post-conviction counsel's motion

to withdraw at the same time that it denied Petitioner's Rule 61 motion. See State v. Tcrylor, 2015 WL

9592457 (Del. Super. Ct. Dec. 17, 2015). The Delaware Supreme Court affirmed that decision on

October 10, 2016. See Tcryior, 2016 WL 5899236, at *3.




                                                   3
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 5 of 18 PageID #: 1464




        On July 19, 2017, Petitioner filed a second Rule 61 motion. See S fate v. T qylor, 2017 WL

5054262 (Del. Super. Ct. Oct. 23, 2017). The Superior Court summarily dismissed the Rule 61

motion as conclusory and repetitive. Id. Petitioner did not appeal that decision.

III.    GOVERNIN G LE GAL PRINCIPLES

       A. Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted unless it appears that -

                (A) the applicant has exhausted the remedies available in the courts
                of the State; or

                (B)(i) there is an absence of available State corrective process; or
                    (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." 0 'Sullivan, 526 U.S. at 844-45; see also

Werls v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were "fairly presented" to the state's highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to




                                                    4
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 6 of 18 PageID #: 1465




consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples,

489 U.S. 346,351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court " clearly and expressly'' refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Harris v. R.eed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See MtCandless v. V aughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that "some objective factor

external to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murrqy v. Carrier, 477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show

" that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218,224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a " constitutional violation has probably resulted in

                                                      5
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 7 of 18 PageID #: 1466




the conviction of one who is actually innocent." Murrcry, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bouslry v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence - not

presented at trial - that demonstrates "it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt." House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesnry, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Tcrylor, 529 U.S. 362,412 (2000);Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001 ). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of § 2254(d) applies even "when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Hanington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, "it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.



                                                    6
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 8 of 18 PageID #: 1467




           Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1) . This presumption of

correctness applies both to explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) .

IV.        DISCU SSION

           The State contends that the instant Petition is time-barred by AEDPA's one-year statute of

limitations. (D.I 17 at 6-10) Having reviewed the record, it is evident that the Petition will be time-

barred if Petitioner's second Rule 61 motion does not trigger statutory tolling. The State argues that

the Superior Court's dismissal of the second Rule 61 motion as successive demonstrates that it was

not properly filed and, therefore, that it cannot statutorily toll the limitations period under §

2244(d)(2). (D.I. 17 at 8-9) Neither the Supreme Court nor the Third Circuit have addressed this

particular issue. See, e.g., Wessel v. Wamn, 201 7 WL 4861618, at *4 (D.N.J. Oct. 27, 2017) (noting

that Third Circuit has not ruled on this issue). Since the statute of limitations defense is not a

jurisdictional bar for habeas petitions,2 the Court will exercise prudence and consider the Petition as

though timely filed.

           The Petition asserts the following four grounds for relief: (1) Petitioner is being held in

violation of the Fourth Amendment because there is a "piece of evidence that may prove [his]

evidence that's been withheld and never presented to [him] or [defense counsel]"; (2) his rights

under the Fourteenth Amendment have been violated because several witnesses testified falsely at

his trial in exchange for immunity; (3) defense counsel provided ineffective assistance by failing to:

(a) "strategize" with him when a juror conversed with other jurors about a personal situation that


2
    See Holland v. Florida, 560 U.S. 631 , 645 (2010).
                                                         7
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 9 of 18 PageID #: 1468




could have caused a "chain-reaction of the verdict" and (b) obtain severance of his trial from that of

Kevin Raisin; and (4) post-conviction counsel provided ineffective assistance by failing to: (a)

acknowledge his conflict of interest and withdraw from Petitioner's case and (b) meet Petitioner's

demands and communicate with Petitioner. (D.I. 1 at 4-9)

       A.       Claims One and Two: Procedurally Barred

        In Claim One, Petitioner asserts that the Superior Court docket indicates a sealed document

was filed that was not presented at trial or provided to him or defense counsel. (D.l. 1 at 4; D.I. 23

at 2) As a result, Petitioner contends he is being held in violation of the Fourth Amendment

because the document may have proven his innocence. Although Petitioner raised Claim One in his

second Rule 61 motion, he did not appeal the Superior Court's denial of that motion and, therefore,

did not present Claim One to the Delaware Supreme Court. Given these circumstances, Petitioner

did not exhaust state remedies for Claim One.

        In Claim Two, Petitioner argues that his rights under the Fourteenth Amendment were

violated because several witnesses testified falsely at his trial in exchange for immunity. Petitioner

presented Claim Two to the Superior Court in his first Rule 61 motion, which denied it as meritless.

Although Petitioner appealed the Superior Court's decision, he did not include Claim Two in his

appeal to the Delaware Supreme Court. Therefore, Petitioner did not exhaust state remedies for

Claim Two.

        At this point, any attempt by Petitioner to raise Claims One and Two in a new Rule 61

motion would be barred as untimely under Delaware Superior Court Criminal Rule 61 (i)(1) and

barred as second or successive under Rule 61 (i)(2). Since there is no indication that Rule 61 (d)(2)




                                                    8
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 10 of 18 PageID #: 1469




and (i)(S)'s exceptions to the bars in Rule 61 (i)(1) and (2) apply in this case,3 any attempt to exhaust

state remedies would be futile. Given this futility, the Court must treat Claims Two and Three as

technically exhausted but procedurally defaulted, meaning that the Court cannot review the merits of

the Claims absent a showing of cause and prejudice or that a miscarriage of justice will result absent

such review.

        Petitioner does not assert any cause for his default of Claims One and Two. Although

Petitioner implicitly presents in this Petition an argument that post-conviction counsel in his first

Rule 61 proceeding provided ineffective assistance, he does not assert post-conviction counsel's

failure to present Claims One and Two in his Rule 61 motion as one of the allegations of ineffective

assistance. Even if the Court were to liberally construe Petitioner's assertions regarding post-

conviction counsel's alleged ineffective assistance as an attempt to demonstrate cause under Martinez

v. Ry an, 566 U.S. 1, 12, 16-1 7 (2012), it would be unavailing. In MartineZ; the Supreme Court held

that inadequate assistance or the absence of counsel during an initial-review state collateral

proceeding may establish cause for a petitioner's procedural default of a claim of ineffective

assistance of trial counsel. In order to obtain relief under M artineZ; a petitioner must demonstrate

that the state did not appoint counsel in the initial-review collateral proceeding or there was

ineffective assistance of counsel during the initial collateral proceeding; that the underlying

ineffective assistance of trial counsel claim is substantial; and that he was prejudiced. Id. at 14-1 7. A

" substantial" ineffective assistance of trial counsel claim is one that has "some" merit" which, given


3
 Delaware Superior Court Criminal Rule 61 (d)(2) and (i)(S) provide that the procedural bars to relief
in Rule 61 (i)(1), (2), (3), and (4) do not apply to a claim that the court lacked jurisdiction or if the
petitioner pleads with particularity either that (1) new evidence exists that creates a strong inference
that he is actually innocent or (2) a new rule of constitutional law, made retroactive on collateral
review, applies to his case and renders his conviction invalid. See Del. Super. Ct. Cr. R. 61 (d)(2) and
(i)(S). Petitioner does not allege a valid claim of actual innocence; nor does he allege a lack of
jurisdiction or that a new rule of constitutional law applies to his Claims.
                                                     9
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 11 of 18 PageID #: 1470




the Martinez Court's citation to Miller-El v. Cockrell, 537 U.S. 322 (2003), appears to be governed by

the standards applicable to certificates of appealability. See MartineZ; 566 U.S. at 13. Significantly,

the Martinez Court explicitly limited its rule, stating that the "holding in this case does not concern

errors in other kinds of proceedings, including appeals from initial-review collateral proceedings."

Id. at 16. The Supreme Court explained that, "[w]hile counsel's errors in these [other kinds of]

proceedings preclude any further review of the prisoner's claim, the claim will have been addressed

by one court, whether it be the trial court, the appellate court on direct review, or the trial court in

an initial-review collateral proceeding." Id. at 11.

        Here, Martinez cannot excuse Petitioner's default of Claims One and Two because these

Claims do not allege ineffective assistance of trial counsel. In the absence of cause, the Court will

not address the issue of prejudice. Additionally, the miscarriage of justice exception cannot excuse

Petitioner's default, because he does not assert any new reliable evidence of his actual innocence.

For all of these reasons, the Court will deny Claims One and Two as procedurally barred.

        B.      Claim Three: Ineffective Assistance of Defense Counsel

        In Claim Three, Petitioner contends that defense counsel provided ineffective assistance by

failing to: (a) "strategize" with him when a juror conversed with other jurors about a personal

situation that could have caused a "chain-reaction of the verdict"; and (b) obtain severance of his

trial from that of Kevin Raisin. Although Petitioner did not include Claim Three (a) in his first Rule

61 motion, he did include Claim Three (b). The Superior Court denied Claim Three (b) as meritless.

See Taylor, 2015 WL 9592457, at *1-2. Petitioner presented both sub-arguments of Claim Three to

the Delaware Supreme Court in his post-conviction appeal. The Delaware Supreme Court affirmed

the Superior Court's denial of Claim Three (b). See Tqylor, 2016 WL 588236, at *2. Since Petitioner

presented Claim Three (a) for the first-time on post-conviction appeal, however, the Delaware

                                                       10
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 12 of 18 PageID #: 1471




Supreme Court only reviewed the argument for plain error under Delaware Supreme Court Rule 8.

Id. After explaining that Petitioner's contentions in Claim Three (a) "are entirely conclusory and

lacking any factual support or citation to the record," the Delaware Supreme Court stated it was

rejecting Claim Three (a) because it found no plain error. Id. at *2.

       While the Delaware Supreme Court's application of Rule 8 would normally lead the Court to

engage in procedural default analysis, the State appears to have waived the procedural bar and,

instead, asserts that Claim Three (a) lacks merit. (D.I. 17 at 16-17) Given these circumstances, the

Court will review both sub-arguments of Claim Three under the deferential standard in § 2254(d)(1).

       The Supreme Court precedent governing ineffective assistance of counsel claims is the two-

pronged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See

Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must demonstrate

that "counsel's representation fell below an objective standard of reasonableness," with

reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. 466 U.S. at 688. Under the second Strickland prong, a petitioner must demonstrate

"there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different." Id. at 694. A reasonable probability is a "probability

sufficient to undermine confidence in the outcome." Id. A court can choose to address the

prejudice prong before the deficient performance prong, and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See id. 466 U.S. at 698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).

Although not insurmountable, the Strickland standard is highly demanding and leads to a "strong

                                                   11
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 13 of 18 PageID #: 1472




presumption that counsel's conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 689.

           With respect to the first prong of the § 2254(d)(1) inquiry, a "state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court." Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Here, the Delaware

Supreme Court decision was not contrary to Strickland; it correctly identified the Stn'ckland standard

applicable to Claim One. See Taylor, 2016 WL 5899236, at *2 n. 6 & 8; see also Williams, 529 U.S. at

406 (" [A] run-of-the-mill state-court decision applying the correct legal rule from [Supreme Court]

cases to the facts of a prisoner's case [does] not fit comfortably within § 2254(d)(1)'s 'contrary to'

clause.") .

           The Court must also determine if the Delaware Supreme Court reasonably applied the

Strickland standard to the facts of Petitioner's case. When considering the second prong of the §

2254(d) inquiry, the Court must review the Superior Court's decision with respect to Petitioner's

ineffective assistance of counsel Claims through a "doubly deferential" lens. 4 See Richter, 562 U.S. at

105. The relevant question when analyzing counsel's performance under the "doubly deferential


4
 As explained by the Richter Court,

                   [t]he standards created by Strickland and § 2254(d) are both "highly
                   deferential," and when the two apply in tandem, review is doubly so.
                   The Strickland standard is a general one, so the range of reasonable
                   applications is substantial. Federal habeas courts must guard against
                   the danger of equating unreasonableness under Strickland with
                   unreasonableness under § 2254(d).

    Richter, 562 U.S. at 105 (internal citations omitted).

                                                        12
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 14 of 18 PageID #: 1473




lens" "is not whether counsel's actions were reasonable, [but rather], whether there is any reasonable

argument that counsel satisfied Strick/ands deferential standard." Id. In tum, when assesslllg

prejudice under Stn·ckiand, the question is "whether it is reasonably likely the result would have been

different" but for counsel's performance, and the "likelihood of a different result must be

substantial, not just conceivable." Id. FU1ally, when viemg a state court's determlllation that a

Strickland claim lacks merit through the lens of § 2254(d), federal habeas relief is precluded " so long

as fairmlllded jurists could disagree on the correctness of the state court's decision." Id. at 101.

                1. Claim Three (a)

        In Claim Three (a), Petitioner contends that defense counsel provided llleffective assistance

by failing to " strategize with [him] durU1g trial when a jury member conversed with other jurors

about a family member belllg murdered and that could've caused a chw reaction of the verdict."

(D.I. 1 at 8) In his Reply to the State's Answer, Petitioner supplements Claim Three (a) by stating

that defense counsel should have moved to have an additional "voir dire [of the] entire juror panel

due to Juror #11 comlllg forward [after] fail[lllg] to address the court durU1g jury selection that her

brother was killed." (D.I. 23 at 3) Petitioner contends that Juror     o. 11 and other members of the

jury should have been excused if Juror No. 11 shared that U1formation, because such lllformation

would have biased the jury. See id.

        A habeas petitioner "cannot meet his burden to show that counsel made errors so serious

that his representation fell below an objective standard of reasonableness based on vague and

conclusory allegations." Zettlemoyer v. Fu/comer, 923 F.2d 284, 298 (3d Cir.1991). In his Rule 61

motion, when asserting the juror misconduct issues as a matter of general trial error, Petitioner

stated, "Even though both [jury] issues [were] addressed ill the judge's chambers, everyone agreed

for them to remw on the panel." (D.I. 15-9 at 81) This statement U1dicates that defense counsel

                                                    13
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 15 of 18 PageID #: 1474




did address the issue of Juror No. 11 with the trial court. To the extent defense counsel raised the

issue about Juror No. 11 's sharing of information to the trial court and then agreed to retain that

juror, Petitioner's conclusory and vague allegation of bias fails to demonstrate that counsel's decision

was unreasonable. Similarly, to the extent defense counsel raised the issue of Juror No. 11 and the

trial court overruled counsel's objection, Petitioner's vague and conclusory allegation of bias fails to

demonstrate that defense counsel performed deficiently. Finally, Petitioner's vague and conclusory

allegation of bias fails to demonstrate a reasonable probability that the result of his trial would have

been different but for defense counsel's actions concerning Juror No. 11 .

        Additionally, as noted by the State, Petitioner's co-defendant Rasin unsuccessfully raised

substantially the same ineffective assistance of counsel claim in his first Rule 61 motion. (D.I 17 at

17) ; see &sin v. State, 2018 WL 2355941, at *1 (Del. May 23, 2018). Rasin argued that counsel was

ineffective for not requesting a mistrial due to potential bias of a juror whose brother had been

murdered. See id. The Superior Court held that counsel had acted reasonably in responding to

potential juror bias and, even if counsel had not, Rasin failed to show he suffered prejudice. (D.I.

17-1 at 8) The Superior Court explained:

                Defendant has failed to demonstrate that by failing to request a
                mistrial or further inquiry into the Juror No. 11 issue trial counsel
                was ineffective pursuant to the two-prong Strickland test.
                Defendant's counsel and counsel for the co-defendant failed to
                object to Juror o. 11 's explanation of her potential bias and that she
                mentioned it to another member of the jury. The apparent incident
                had occurred 27 years earlier. The Court observed that Juror No.
                11 's demeanor was "excellent." As any prejudice to the jury would
                have affected both defendants, the fact that neither counsel objected
                is evidence that their actions did not fall below an objective standard
                of reasonableness.

                Also, Defendant has failed to show that counsel's actions were
                dispositive to Defendant's conviction, that is, that there was a
                "reasonable probability that, but for counsel's unprofessional errors,

                                                    14
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 16 of 18 PageID #: 1475




                the result of the proceeding would have been different." Defendant
                merely proffers that "it was impossible to determine whether
                Defendant had an impartial jury." Without more, mere conjecture of
                juror bias is insufficient to warrant additional inquiry by the court.
                Defendant's ineffective assistance of counsel claim as to the Juror
                No. 11 issue is thus unavailing.

(D.I. 17-1 at 8) The Court views the Superior Court's decision in Rasin as additional support for its

conclusion that Petitioner has failed to satisfy the Strickland standard for Claim Three (a) in this

proceeding. Therefore, the Court will deny Claim Three (a) as meritless.

                2. Claim Three (b)

        In Claim Three (b), Petitioner contends that defense counsel provided ineffective assistance

by failing to file a motion to sever his trial from Rasin's. The Superior Court rejected Claim Three

(b) after applying the four-factor test established in Floudiotis v. State, 726 A.2d 1196, 1210 (Del.

1999), and concluding that it would not have severed the trials even if Petitioner had asked. See

Tqylor, 2015 WL 9592457, at *2. On post-conviction appeal, the Delaware Supreme Court agreed

that a motion to sever would have been denied because three of the four Floudiotis factors did not

favor severance. See Tqylor, 2016 WL 5899236 at *2. Consequently, the Delaware Supreme Court

held that defense counsel did not provide ineffective assistance under Strickland because the failure

to file a meritless motion to sever did not prejudice Petitioner. Id.

        An attorney does not provide ineffective assistance by failing to raise meritless objections or

file meritless motions. See United States v. Sanders, 165 F.3d 248, 253 (3d Cir.1999). In turn, on

habeas review, the Court must accept as correct the Delaware Supreme Court's interpretation and

application of Delaware law.5 See Bradshaw v. Richey, 546 U.S . 74 (2005). For these reasons, the



5In fact, as noted by Petitioner's post-conviction counsel in his motion to withdraw, the trial court
actually denied a motion for relief from prejudicial joinder that was filed by one of Petitioner's other
co-defendants,Jeroy Ellis. (D.I. 15-9 at 66 n.32)
                                                   15
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 17 of 18 PageID #: 1476




Court concludes that the Delaware Supreme Court reasonably applied Strickland in denying

Petitioner's allegation regarding counsel's failure to file a severance motion.

        C.   Claim Four: Ineffective Assistance of Postconviction Counsel

        The "federal role in reviewing an application for habeas corpus is limited to evaluating what

occurred in the state or federal proceedings that actually led to the petitioner's conviction; what

occurred in the petitioner's collateral proceeding does not enter into the habeas calculation." Hassine

v. Zimmerman, 160 F.3d 941, 954 (3d Cir. 1998). In addition, a claim asserting the ineffective

assistance of post-conviction counsel does not assert an issue cognizable on federal habeas review,

because a petitioner does not have Sixth Amendment right to counsel in collateral proceedings. See

Martinez v. Ryan, 566 U.S. 1, 9 (2012) (refraining from recognizing or creating automatic

constitutional right to counsel in collateral proceedings). In Claim Four, Petitioner contends that

postconviction counsel provided ineffective assistance by failing to: (1) acknowledge his conflict of

interest and withdraw from the case; and (2) meet Petitioner's demands and communicate with

Petitioner during their short time together. The Court will deny Claim Four because it does not

assert an issue cognizable on federal habeas review.

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing of the

denial of a constitutional right" by demonstrating that "reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); See also

Slack v. McDaniel, 529 U.S. 473,484 (2000).



                                                    16
Case 1:17-cv-01664-LPS Document 24 Filed 08/26/21 Page 18 of 18 PageID #: 1477




        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

VI.     CONCLUSION

        For the reasons discussed, the Court will deny the Petition without holding an evidentiary

hearing. An appropriate Order will be entered.




                                                  17
